Case 3:20-cv-00895-NJR Document 76 Filed 03/17/21 Page 1 of 5 Page ID #10436




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SAROYA ROBERSON, et al.,
 Individually, and on Behalf of
 All Others Similarly Situated,

                       Plaintiffs,

 v.                                            Case No. 20-CV-00895-NJR

 MAESTRO CONSULTING SERVICES
 LLC, Individually and d/b/a Symphony
 Post Acute Network, et al.,

                       Defendants.

                              ORDER STAYING CASE
ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Motion to Stay filed by Defendants (Doc. 65).

As discussed in Roberson v. Maestro Consulting Servs. LLC, 2020 WL 7342693 (S.D. Ill. Dec.

14, 2020), Plaintiffs allege Defendants violated the Illinois Biometric Information Privacy

Act (BIPA), 740 ILL. COMP. STAT. § 14/1 et seq. Following the Court’s order, Plaintiffs filed

a Second Amended Complaint (Doc. 54). Defendants then filed a Motion to Dismiss

(Doc. 56) arguing, among other things, that Plaintiffs’ BIPA claims are barred under the

statute of limitations (Doc. 57).

       Defendants contend that staying the case is appropriate because “several

pending appeals will further impact the case” (Doc. 65, p. 2). In response, Plaintiffs

argue that this is “just the most recent example of dilatory litigation tactics on

[Defendants’] part” (Doc. 69, p. 2). Plaintiffs continue noting that “Plaintiffs should be

allowed to engage in written



                                        Page 1 of 5
Case 3:20-cv-00895-NJR Document 76 Filed 03/17/21 Page 2 of 5 Page ID #10437




and deposition discovery regarding the merits of this lawsuit and the role which the

Symphony Post-Acute Network’s management company, Maestro Consulting Services,

LLC, played in capturing and collecting Plaintiffs’ biometric information” (Id. at p. 3). For

the reasons explained below, Defendants’ Motion to Stay is granted in part and denied

in part, and Defendants’ Motion to Dismiss is denied.

                                     LEGAL STANDARDS

       District courts have the power to control their own dockets, including the

discretion to stay proceedings. Munson v. Butler, 776 F. App’x 339, 342 (7th Cir. 2019) (“[A]

district court has inherent power to exercise its discretion to stay proceedings to avoid

unnecessary litigation of the same issues.”). To determine whether a stay is necessary,

courts consider “(1) whether a stay will simplify the issues in question and streamline the

trial; (2) whether a stay will reduce the burden of litigation on the parties and on the court;

and (3) whether a stay will unduly prejudice or tactically disadvantage the nonmoving

party.” Berkeley*IEOR v. Teradata Operations, Inc., 2019 WL 1077124, at *5 (N.D. Ill. Mar. 7,

2019) (citations omitted).

                                          ANALYSIS

       Defendants first seek to stay this case pending the Illinois Supreme Court’s

decision in McDonald v. Symphony Bronzeville Park, LLC, because the Court will decide

whether “Plaintiffs’ claim for statutory damages are barred by the Exclusivity Provisions

of the Illinois Workers’ Compensation Act” (Doc. 65, p. 2). “Where the Illinois Supreme

Court has not ruled on an issue, decisions of the Illinois Appellate Courts control, unless

there are persuasive indications that the Illinois Supreme Court would decide the issue

                                        Page 2 of 5
Case 3:20-cv-00895-NJR Document 76 Filed 03/17/21 Page 3 of 5 Page ID #10438




differently.” Nationwide Agribusiness Ins. Co. v. Dugan, 810 F.3d 446, 450 (7th Cir. 2015)

(citing Allen v. Transamerica Ins. Co., 128 F.3d 462, 466 (7th Cir. 1997)). Not only has the

Appellate Court for the First District of Illinois already ruled on this issue, but also district

courts have noted “that it is unlikely that the Illinois Supreme Court would rule that

IWCA preempts BIPA.” Donets v. Vivid Seats, LLC, 20-cv-3551, R. 27 (N.D. Ill. Dec. 12,

2020) (Valderrama, J.) (citing Mintun v. Kenco Logistics Servs. LLC, 2020 WL 1700328, at *2

(C.D. Ill. Apr. 7, 2020)). In fact, “many state courts, and at least one federal district court,

have refused to stay BIPA litigation pending resolution of an appeal of the IWCA

preemption issue.” Id. (citing Mintun, 2020 WL 1700328, at *2). Thus, Defendants’ Motion

to Stay the proceedings pending the decision in McDonald is denied.

       Defendants also seek to stay this case pending two Illinois Appellate Courts’

decisions—Tims v. Black Horse Carriers, Inc., No. 1-20-0562, and Marion v. Ring Container

Techs., LLC, No. 3-20-0184—because these courts could decide whether BIPA claims are

potentially subject to a one-, two-, or five-year statute of limitations. The Court agrees

that these decisions could control the statute of limitations issue and guide the parties’

positions in this litigation. See Varnado v. W. Liberty Foods, 2021 WL 545628, at *1 (N.D. Ill.

Jan. 5, 2021) (staying the BIPA action “until the limitations issue is resolved by the Illinois

Appellate Court [because] [it] would significantly advance judicial economy because

[plaintiff] failed to file his BIPA claims within the one-year limitations period”); Donets,

20-cv-3551, R. 27 (granting defendant’s motion to stay because “[t]he Tims and Marion

decisions could control the Court’s resolution of the timeliness issue and guide the



                                         Page 3 of 5
Case 3:20-cv-00895-NJR Document 76 Filed 03/17/21 Page 4 of 5 Page ID #10439




parties’ positions as they proceed with this litigation”). Accordingly, Defendants’ Motion

to Stay the proceedings pending the decisions in Tims and Marion is granted. 1

        The Court will also stay this case pending the Seventh Circuit’s decision on an

interlocutory appeal in In Re: White Castle System, Inc., No. 20-8029 (Cothron v. White Castle

Sys., Inc., 467 F. Supp. 3d 604 (N.D. Ill.)). Specifically, the Seventh Circuit will decide when

BIPA claims accrue. In other words, the Seventh Circuit will determine whether a private

entity only violates BIPA when it first collects an individual’s biometric information, or

whether a private entity violates BIPA each time it collects or discloses biometric data in

violation of 740 ILCS 15(b) or 15(d). Cothron v. White Castle Sys., Inc., No. 19-cv-00382, Dkt.

141 (N.D. Ill. Oct. 1, 2020). This issue is crucial because Defendants argue that Plaintiffs’

claims are time-barred as Plaintiffs’ claims accrued when they were hired by Symphony

(Doc. 57). Further, the Seventh Circuit’s decision could guide the parties’ positions in this

litigation as a “hold[ing] that a violation occurs only when the entity first collects or first

discloses an individual’s biometric data, [ ] may dispose of [plaintiffs’] claim if the Illinois

Appellate Court were to hold that a one-year statute of limitation applies.” Donets, 20-cv-

3551, R. 27. 2



1  At least two district courts have acknowledged that the statute of limitations for BIPA claims has not been
“definitively resolved.” Cothron v. White Castle Sys., Inc., 477 F. Supp. 3d 723, 729 (N.D. Ill. 2020) (accepting
“for present purposes, [entity’s] position that the statute of limitations for BIPA claims has not been
definitively resolved and that such claims are potentially subject to a ‘one-, two-, or five-year statute of
limitations’”); see also Stauffer v. Innovative Heights Fairview Heights, LLC, 2020 WL 4815960, at *11 (S.D. Ill.
Aug. 19, 2020) (noting “BIPA precedent is developing, and while many of the cases [p]laintiff cites to are
state-court decisions and non-binding on this Court's decision, they are instructive for how state courts
interpret this state law, particularly since the Court must apply ‘the law of Illinois as [it] believe[s] the
Illinois Supreme Court would apply it’”) (citations omitted).
2 Defendants concede, however, that one of the Plaintiffs’ BIPA claims would survive under the one-year

statute of limitations (Doc. 57, p. 27).

                                                Page 4 of 5
Case 3:20-cv-00895-NJR Document 76 Filed 03/17/21 Page 5 of 5 Page ID #10440




                                       CONCLUSION

       Having considered Plaintiffs’ opposition, the Motion to Stay (Doc. 65) is

GRANTED in part and DENIED in part. All proceedings and deadlines in this case are

stayed pending resolution of Tims v. Black Horse Carriers, Inc., No. 1-20-0562, Marion v.

Ring Container Techs., LLC, No. 3-20-0184, and In Re: White Castle System, Inc., No. 20-8029.

The parties are ORDERED to file a status report within 14 days of each ruling.

Defendants’ Motion to Dismiss (Doc. 56) is denied without prejudice with leave to refile

once the stay is lifted.

       IT IS SO ORDERED.

       DATED: March 17, 2021


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 5 of 5
